Citation Nr: 0601903	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-22 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a fracture to the second metatarsal of the left 
foot, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant had active service from July 1943 to 
January 1946.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in August 2004, it was remanded to the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO) via the Appeals Management Center (AMC) 
in Washington, D.C. for additional development.   In August 
2005, the AMC issued a supplemental statement of the case, 
and the case was returned to the Board for further appellate 
review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

It is noted that the primary basis for the Board's August 
2004 remand was to afford the veteran a comprehensive 
orthopedic examination to show the nature and extent of his 
service-connected residuals of a fracture to the second 
metatarsal of the left foot.  More specifically, it was 
unclear whether all of the left foot diagnoses should be 
included as part and parcel of the veteran's service-
connected residuals of the second metatarsal fracture, or 
whether the other left foot pathology diagnosed in December 
2002 could be satisfactorily disassociated with the veteran's 
service-connected metatarsal fracture disability.  In order 
to clarify the medical evidence, the Board asked in its 
remand a series of questions specifically directed to the 
veteran's service-connected disorder, and the interaction 
between that disorder and any non-service-connected left foot 
pathology.  None of the Board's very specific questions were 
addressed in the February 2005 VA examination that was 
conducted at the direction of the VBA AMC.  

Secondly, because of the obvious complexity of the medical 
questions involved, the Board's remand directed that the 
proposed examination be conducted by an orthopedic surgeon or 
other appropriate available medical specialist.  In addition, 
the examiner was requested to annotate the examination report 
that the claims file was in fact made available for review in 
conjunction with the examination.  The examination that took 
place was not conducted by an orthopedic surgeon or other 
appropriate medical specialist, but by a nurse practitioner.  
There was no indication that the nurse practitioner had any 
specialized training in the assessment of orthopedic 
disabilities of the feet.  Moreover, the report contained no 
indication that the veteran's claims folder had been made 
available for review and reviewed in conjunction with the 
examination.  

Given the discrepancies in the record with respect to the 
failure to provide the veteran with the examination of his 
service-connected disorder as directed by the Board, a remand 
is unavoidable in this instance.  The Board is restrained by 
United States Court of Appeals for Veterans Claims precedent 
from proceeding without the RO having followed all of the 
Board's own directives.  38 C.F.R. § 19.31 (2004); Stegall v. 
West, 11 Vet. App. 268 (1998).  Consequently, the issue must 
be remanded to the VBA AMC for that purpose.  

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate available medical specialist 
including on a fee basis to determine the 
exact nature and extent of severity of 
his service-connected left foot 
disability, characterized for rating 
purposes as "residuals of fracture of 
the second metatarsal."  All indicated 
tests and studies should be performed, 
including range of motion studies.  

The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review and reviewed in 
conjunction with the examination(s).  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Range of motion of the affected joint(s) 
should be set out in degrees as measured 
by a goniometer.  X-ray studies should be 
performed, if warranted.  The examiner 
should specifically comment on the 
functional limitations, if any, due to 
pain, weakened movement, excess 
fatigability, or incoordination.  Whether 
there is likely to be additional 
functional limitation with pain on use or 
during flare-ups should be addressed.  It 
is requested that the examiner provide 
explicit responses to the following 
questions: 

(a)  Does the service-connected left foot 
disability involve only the second 
metatarsal, or does it also involve the 
rest of the left foot, including the left 
heel and the 2nd through 5th toes of the 
left foot?  

(b)  If left hallux valgus; left heel 
spur; and hammer toes of the 2nd through 
5th toes of the left foot are diagnosed, 
can they be satisfactorily disassociated 
from the veteran's service-connected 
residuals of fracture of the second 
metatarsal of the left foot, or are they 
part and parcel of that disability.  

(c) Do the service-connected residuals of 
a fracture of the second metatarsal of 
the left foot involve only the nerves, or 
do they also involve the muscles and 
joint structure?

(d)  Does the service-connected left foot 
disability cause pain, weakened movement, 
excess fatigability, and incoordination, 
and if so, what is the functional 
limitation attributable to such 
manifestations?  

If the severity of these manifestations 
can not be quantified, the examiner must 
so indicate. 

(e) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joint(s), the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected residuals of a fracture of the 
second metatarsal of the left foot, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
residuals of a fracture of the second 
metatarsal of the left foot, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected residuals of a 
fracture of the second metatarsal of the 
left foot.

(f) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
residuals of a fracture of the second 
metatarsal of the left foot, and if such 
overlap exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected residuals of a 
fracture of the second metatarsal of the 
left foot.  

If the functional impairment created by 
the nonservice-connected problem(s) 
cannot be dissociated, the examiner 
should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address the considerations 
contained within 38 C.F.R. § 4.40, 4.45, 
4.59.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased disability rating for the 
service-connected left foot disability.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to an increased evaluation for his left 
foot disability, and may result in a denial.  38 C.F.R. 
§ 3.655 (2005); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

